DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a method of transferring electrical power from an external power source to a medical dev ice implanted in a patient, the method comprising supporting a prosthetic rib assembly via a rib of a patient, wherein the rig assembly comprises a prosthetic rib segment mounted to the rib and occupying a volume that was occupied by a resected segment of the rib, supporting a percutaneous electrical connector via the prosthetic rib segment so was to expose a connection port of the percutaneous electrical connector via a skin aperture through a skin portion of the patient, the connector being mounted to the prosthetic rib segment, interfacing a skin interface portion of the connector and an edge of the skin aperture, and transferring electrical power from the external power source to the medical device via an external power cable connected to the connection port and an implanted power cable connected with the percutaneous electrical connector.


Allowable Subject Matter

Claims 1-10 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774